Citation Nr: 0336174	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-15 185	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office
 in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the 
veteran's cause of death.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1943 to January 1946 
and from January 1948 to September 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been received in order to reopen the 
appellant's claim for service connection for the veteran's 
cause of death.  



FINDINGS OF FACT

1. In a January 1996 decision, the RO denied the appellant's 
claims for service connection for the veteran's cause of 
death.  No appeal was filed and, under the law, the decision 
became final.

2.  Subsequently received evidence is not cumulative or 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claims for service 
connection for the cause of the veteran's death.

3.  The veteran died on March [redacted], 1995, at the age of 70; the 
immediate cause of death was cerebral arteriosclerosis, due 
to, or as a consequence of, diabetes mellitus.

4.  Service connection was not established for any disease or 
disability during the veteran's life.

5.  Diabetes mellitus and cerebral arteriosclerosis were 
first demonstrated many years after service and were not 
related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim of entitlement to service 
connection for the cause of the veteran's death, is reopened. 
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2001 & 2003).

2.  A service connected disability did not cause or 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the 
veteran's cause of death

The Board notes that the veteran died on March [redacted], 1995.  His 
death certificate listed the immediate cause of death from 
cerebral arteriosclerosis with diabetes mellitus as the 
underlying cause.  

In a January 1996 decision the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death, based upon a finding that there was no objective 
evidence of that the veteran's death was due to a service-
connected disability.  The veteran was not service-connected 
for any disability, having never perfected an appeal to the 
RO's April 1981 rating action that denied service connection 
for diabetes and other claimed conditions. 

The January 1996 rating decision, is the last final decision 
on the claims at issue in this appeal, and the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is the evidence 
added to the record since the issuance of the January 1996 
decision.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is allowing 
the appeal at issue in this decision, the appellant does not 
require further assistance to substantiate her claim, and the 
VCAA does not apply.

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, to be codified at 38 C.F.R. 
§ 3.156(a), is not liberalizing.  These changes do not apply 
to the appellant's claim to reopen, which was received in 
November 2000. 

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

For purposes of this appeal, new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under construction; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to grant a claim.

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

When the Board considered this case in January 1996, the 
record was fairly clear.  The veteran's service medical 
records are negative for any evidence of diabetes.  Pes 
planus was noted in a July 1963 report of medical 
examination.  In October 1964, the veteran was treated for 
left hand numbness of "no apparent causation."  The veteran 
also complained of swelling of the legs after exercise or 
prolonged standing that subsided with rest.  

From October 1967 to October 1968, the veteran was treated 
for diabetes at the Womack US Army Hospital.  On examination 
in October 1967, the examiner noted the veteran's history of 
occasional swelling of the right foot during active duty that 
the veteran attributed to his boots.  Puffiness of the right 
foot and ankle with tibial edema were noted.  

From October 1975 to January 1981, Dr. Henry Izurieta treated 
the veteran.  In an October 1975 record, Dr. Izurieta noted 
that the veteran had been a diabetic "for few years."  In a 
November 1979 record, Dr. Izurieta reported the veteran's 
complaint of redness and swelling in the right leg at the 
ankle and knee.  Edema and tenderness in the right foot and 
right inner tibia were noted.  

In January 1981, the veteran underwent VA examination.  The 
veteran reported being diabetic since 1967 and received 
treatment for diabetes and high blood pressure since 1973.  
The examiner's diagnosis was diabetes mellitus, hypertension, 
and history of gout.  

In a February 1981 certificate of attending physician, Dr. 
Neil A. Worden reported treatment of the veteran from April 
1973 to 1974.  Dr. Worden noted the veteran's history of 
diabetes for the past three years.  Physical examination was 
suggestive of carpel tunnel syndrome on the left side.  
Diabetes mellitus was diagnosed.  

In an October 1994 statement, the appellant reported the 
veteran's medical history to include swelling of the feet 
from 1959 to 1962 and treatment for this condition at the US 
Army Hospital in Berlin, Germany.  After the veteran's 
retirement from the military in October 1967, he was treated 
for continuing swelling of the legs at the Womack US Army 
Hospital at Fort Bragg, North Carolina.  Glucose testing 
conducted at the time showed the veteran was diabetic.  The 
appellant identified treatment for physical conditions 
related to diabetes such as laser eye surgery, shunt 
insertion in the skull, treatment of a bladder problem, and 
subsequent nursing home admission.  

In a letter dated in January 1995, Jean Kiker, RN of the 
Highland House long-term care facility noted the veteran's 
admission in September 1994.  She reported his diagnoses to 
include possible normal pressure hydrocephalus, senile 
dementia, type II diabetes, and benign prostatic hypertrophy 
with obstructive uropathy.  

The newly submitted evidence includes additional treatment 
records from the Womack US Army Hospital for the period from 
October 1968 to April 1973, and a July 2002 VA medical 
opinion.  The outpatient treatment records from Womack 
reflect follow-up treatment for the veteran's leg and foot 
swelling as well as the October 1967 diabetes diagnosis.  The 
records also include January 1972 x-ray reports of the right 
foot and left hand.  The right foot x-ray report showed some 
localized soft tissue swelling suggestive of a recent injury 
with no other significant abnormalities.  The left hand x-ray 
report showed a fracture of the fifth digit with no other 
abnormalities noted.    

In the July 2002 VA opinion, the VA physician noted his 
review of the veteran's claims folder and found no evidence 
of in-service diabetes prior to the October 1967 diabetic 
glucose tolerance test.  The swelling of the right foot and 
left hand and arm numbness that were noted in-service did not 
result in any further evaluation and the examiner opined that 
while these conditions could be connected to diabetes, there 
was no concrete information to found such a conclusion.  The 
examiner concluded that there was no connection between the 
numbness of the hand and the swelling of the right foot and 
the diabetes developed in October 1967.  
 
This evidence is not cumulative or redundant of the evidence 
previously of record.  The medical evidence previously of 
record did not offer any information regarding the cause of 
right foot swelling or left hand pain, nor did it contain a 
medical opinion as to whether service connection for diabetes 
was warranted, other than that provided by the appellant.  

The subsequently received evidence includes the only 
competent medical opinion as to the relationship between the 
fatal diabetes and service.  The newly received evidence 
provides a more complete picture.  As such it is probative, 
and is thus so significant that it must be considered to 
fairly decide the merits of the claims.  Accordingly, it is 
new and material and the claim is reopened.

Service Connection for the Cause of the Veteran's Death

Before proceeding to decide the merits of the veteran's claim 
the Board must determine whether the veteran is prejudiced by 
such a determination in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the appellant 
has consistently argued the merits of her claim.  Therefore 
she has had the opportunity to make argument and submit 
evidence on the question being decided by the Board, and is 
not prejudiced.  Curry v. Brown, 7 Vet. App. 59 (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

VA is required to advise claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
appellant received this notice in an April 2001 letter.  

Subsequent to her receipt of the April 2001 notice letter, 
the appellant submitted evidence in August 2001 and September 
2001, thus it can be concluded that the appellant did not 
feel bound to the 60-day period.  Further, in a letter dated 
in December 2001, the appellant stated that she had no 
further evidence to present and officially waived further RO 
consideration of her appeal.  

The Board notes that there is outstanding evidence of medical 
treatment for diabetes identified in the appellant's October 
1994 statement in support of claim, those records pertain to 
treatment for complications of his disability many years 
after it was established that the veteran had diabetes.  
Specifically, the veteran reportedly underwent eye treatment 
at the Duke University Eye Center in 1989 and 1992.  There 
has been no claim that these records could relate diabetes to 
a disease or injury in service.  Even in the unlikely event 
that these records did contain opinions or history relating 
diabetes to service; such evidence would be outweighed by 
contemporaneous treatment records showing no diabetes prior 
to 1967, and by the VA physician's opinion that considered 
this history.  Therefore, a remand to obtain these records 
would not help the appellant to substantiate her claim.  

VA has otherwise complied with its duties to assist the 
appellant in substantiating her claim by obtaining relevant 
treatment records and a medical opinion.

The evidence in favor of the appellant's claim consists 
mainly of the service medical records showing swelling in the 
right foot and numbness in the left arm.

As noted above, the medical opinion offered by the VA 
examiner in July 2002 was based on a review of the veteran's 
entire claims folder.  The examiner opined that there was no 
connection between the in-service record of swelling of the 
right foot and numbness of the left hand and arm, and, the 
diabetes that was first diagnosed in October 1967.  The 
appellant has not provided, and the record does not contain, 
any competent medical opinion to the contrary.  This opinion 
is consistent with the treatment records showing that 
diabetes was first identified a number of years after 
service.  

There is no evidence linking the fatal cerebral 
arteriosclerosis to the cause of death.  Thus, the 
preponderance of the evidence is against a finding that the 
conditions that caused the veteran's death were service 
connected.  The appellant's claim for service connection for 
the cause of the veteran's death is denied.  


ORDER

New and material evidence has been presented, the claim for 
service connection for the cause of the veteran's death is 
reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



